Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
7, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00919-CV


               ANTHONY APOKHA IKHIMOKPA, Appellant

                                           V.

                       ANGELA IKHIMOKPA, Appellee

                   On Appeal from the 505th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 18-DCV-255865


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed June 10, 2019. On December 20,
2019, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. We
grant the motion and dismiss the appeal.

                                                   PER CURIAM

Panel Consists of Justices Wise, Jewell and Poissant.